Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	Claims 1, 5, 6, 7, 10, and 11 have been amended; claims 12-17 have been added. Claims 1 – 17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7 and 10 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub 20140176805) in view of Oh et al (Pub 20170249158) in view of Huang et al (U.S. 6,829,512) in view of Hsu (Pub 20140098294).

Regarding claims 1, 5, 7 and 10, Matsuda discloses image display device and method of starting thereof comprising a control method for use where a power supply of an apparatus having a first application and a second application is turned off during display of a screen of the second application and remains off, (examiner notes that regardless of which application the power supply is turned off, Matsuda selects between applications, thus, during which application the power supply is turned off bears minimum patentable weight) the first application being used to view a program distributed on each of channels in accordance with a predetermined schedule, the second application being different from the first application, the control method comprising the steps of, (examiner notes the predetermined schedule is a well-known feature of TV broadcast, i.e. the channels are broadcast based on certain times, i.e. predetermined schedules; also note Para. 31 for different startup modes as different applications):
	in a case where a channel selection button used to select a channel is pressed, to turn on the apparatus, initiating the selection of starting the first application to display the program distributed on the selected channel or the second application to perform a process corresponding to the channel selection button, (step 2008 and 2010 fig 5; examiner notes that the assignment button could be a channel selection button, see Para. [0029] where the channel button is used to select a specific channel as well as switch between HDMI terminals; thus the assignment button is multifunctional button; also see initiation selection of a second application such as game mode instead of TV powerup mode Para. [0030-0031]).  
However, in a case where a power button used to turn on or off the power supply is pressed, turning on the power supply of the apparatus to start simultaneously the second application and thereby display video content viewed by the user immediately before the power supply is turned off is not explicitly disclosed. 
In a similar field of endeavor, Oh discloses electronic apparatus and booting method thereof comprising in a case where a power button used to turn on or off the power supply is pressed, turning on the power supply of the apparatus to start simultaneously the second application and thereby display video content viewed by the user immediately before the power supply is turned off, (Para. [0061] see antenna vs internet requiring different prioritized tasks). Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made to modify Matsuda by incorporating the teachings of Oh for the common purpose of controlling which content to boot based on most recent data. 

	However, initiating the selection of starting the second application to perform a process corresponding to the channel selection button is not explicitly disclosed. 
In a similar field of endeavor, Huang discloses system and method for creating a controlling device comprising initiating the selection of starting the second application to perform a process corresponding to the channel selection button, (col. 9 lines 49-64 and col. 10 lines 20-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda and Oh by incorporating the teachings of Huang for the common purpose of utilizing same buttons across different modes of a controlled device. 

The combination thus far does not explicitly disclose a channel button is used to select a channel is pressed to turn on the apparatus. 
In a similar field of endeavor, Hsu discloses using a single button to control channel switching as well as turning on an apparatus, (Para. [0002] [0036-0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda, Oh, and Huang by incorporating the teachings of Hsu for the common purpose of allowing user control of an apparatus with few buttons. 


Regarding claim 2, Matsuda discloses wherein the power supply of the apparatus is turned off during display of the image of the program distributed on a given channel and remains off, the control method further comprising the steps of: 
in a case where the power button is pressed, turning on the power supply of the apparatus to start simultaneously the first application and thereby display the image of the program on the channel that was selected immediately before the power supply of the apparatus was turned off, (Step 2007 and 2003 fig 5); 
and in a case where the channel selection button is pressed, turning on the power supply of the apparatus to start simultaneously the first application and thereby display the image of the program distributed on the selected channel, (Step 2008 and 2010 fig 5).  

Regarding claim 4, Matsuda discloses further comprising: a step of determining whether the power button or the channel selection button is pressed in accordance with a command transmitted from an operating device equipped with the power button and the channel selection button, (s2006 FIG 5).

Regarding claims 6 and 11, Matsuda discloses image display device and method of starting thereof comprising a control method for use where a power supply of an apparatus having a first application and a second application is turned off during display of a screen of the second application and remains off, (examiner notes that regardless of which application the power supply is turned off, Matsuda selects between applications, thus, during which application the power supply is turned off bears minimum patentable weight) the first application being used to view a program distributed on each of channels in accordance with a predetermined schedule, the second application being different from the first application, the control method comprising the steps of, (examiner notes the predetermined schedule is a well-known feature of TV broadcast, i.e. the channels are broadcast based on certain times, i.e. predetermined schedules; also note Para. 31 for different startup modes having first and second applications):
a processor configured to: 
turn on the power supply either in a case where a power button used to turn on or off the power supply is pressed or in a case where a channel selection button used to select a channel is pressed, (element 105 fig 1); 
	and start of the second application and thereby display the screen thereof when the power supply is turned on by pressing the power button, and to initiate the selection of starting the first application to display the program distributed on the selected channel or the second application to perform a process corresponding to the channel selection button, (element 111 fig 1 and Para. [0030-0031] disclosing first and second applications for example TV and game startup modes respectively).

	However, to start the second application and thereby display video content viewed by the user immediately before the power supply is turned off when the power supply is turned on by pressing the power button, the start control section being further configured to start the first application and thereby display an image of the program distributed on the selected channel when the power supply is turned on by pressing the channel selection button is not explicitly disclosed. 
In a similar field of endeavor, Oh discloses electronic apparatus and booting method thereof comprising in a case where a power button used to turn on or off the power supply is pressed, turning on the power supply of the apparatus to start simultaneously the second application and thereby display video content viewed by the user immediately before the power supply is turned off, (Para. [0061] see antenna vs internet requiring different prioritized tasks). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda by incorporating the teachings of Oh for the common purpose of controlling which content to boot based on most recent data. 

	The combination thus far does not disclose start the first application and thereby display an image of the program distributed on the selected channel when the power supply is turned on by pressing the channel selection button. 

	In a similar field of endeavor, Huang discloses system and method for creating a controlling device comprising a start control section being further configured to start the first application and thereby display an image of the program distributed on the selected channel when the power supply is turned on by pressing the channel selection button
, (col. 9 lines 49-64 and col. 10 lines 20-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda and Oh by incorporating the teachings of Huang for the common purpose of utilizing same buttons across different modes of a controlled device.

The combination thus far does not explicitly disclose a channel button is used to select a channel is pressed to turn on the apparatus. 
In a similar field of endeavor, Hsu discloses using a single button to control channel switching as well as turning on an apparatus, (Para. [0002] [0036-0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda, Oh, and Huang by incorporating the teachings of Hsu for the common purpose of allowing user control of an apparatus with few buttons. 

Regarding claims 13, 15, and 17, the combination of Matsuda, Oh, and Huang does not disclose in a case where a channel selection button used to select a channel is pressed to turn on the apparatus, displaying a selection screen for selecting an application to be executed. 
In a similar field of endeavor, Hsu discloses in a case where a channel selection button used to select a channel is pressed to turn on the apparatus, displaying a selection screen for selecting an application to be executed, (see OSD menu and Para. [0036-0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda, Oh, and Huang by incorporating the teachings of Hsu for the common purpose of allowing user control of an apparatus with few buttons. 

Regarding claims 12, 14 and 16, the combination of Matsuda, Oh, and Huang does not disclose in a case where a channel selection button used to select a channel is pressed to turn on the apparatus, starting the first application to display the program distributed on the selected channel in a case where the first application is selected. 
In a similar field of endeavor, Hsu discloses in a case where a channel selection button used to select a channel is pressed to turn on the apparatus, starting the first application to display the program distributed on the selected channel in a case where the first application is selected, (Para. [0036-0038] see switching of sources or up/down selection of channels as starting a first application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda, Oh, and Huang by incorporating the teachings of Hsu for the common purpose of allowing user control of an apparatus with few buttons.


Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub 20140176805) in view of Oh et al (Pub 20170249158) in view of Huang et al (U.S. 6,829,512) in view of Hsu (Pub 20140098294) in view of Lee (Pub 20130054954).

Regarding claim 3, Matsuda discloses first and second application, see claim 1, wherein 
the first application processes the program distributed by use of a broadcast signal, (block2003 fig 5). However, a second application being video content distributed over a network is not explicitly disclosed. 
In a similar field of endeavor, Lee discloses display device and booting method thereof 
comprising first and second application where the second application being a video content distributed over a network, (Para. [0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda, Oh, and Huang and Hsu by incorporating the teachings of Lee for the common purpose of using the multifunctional TV of Lee for providing a multitude of contents from different sources. 

	Regarding claim 8, Matsuda discloses the use of a channel button, see claim 7. However, a selection screen is not explicitly disclosed. 
In a similar field of endeavor, Lee discloses a screen for selecting whether to start the first application to display the image of the program distributed on the selected channel or to start the second application to execute the predetermined process; and in a case where a user selects execution of the predetermined process, start the second application to execute the predetermined process, (Para. [0080] and fig 8 and fig 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda, Oh, and Huang, and Hsu by incorporating the teachings of Lee for the common purpose of booting a TV to a desired user setting. 


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (Pub 20140176805) in view of Oh et al (Pub 20170249158) in view of Huang et al (U.S. 6,829,512) in view of Hsu (Pub 20140098294) in view of Stransky-Heilkron (Pub 20160255389).

Regarding claim 9, Matsuda discloses a channel selection button for turning on a power 
supply. However, using a channel selection button while the power supply is on and displaying a selection screen is not explicitly disclosed. 
In a similar field of endeavor, Stransky-Heilkron discloses system and method to manage 
switching between devices comprising the steps of: in a case where the channel selection button is pressed during display of the screen of the second application while the power supply of the apparatus remains on, displaying a screen for selecting whether to display the image of the program distributed on the selected channel or to execute the predetermined process using the second application, (fig 4 display of application menu based on user request); and in a case where a user selects execution of the predetermined process, executing the predetermined process using the second application, (fig 5 switching between application based on user request). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsuda, Oh, and Huang, Hsu by incorporating the teaching of Stransky-Heilkron for the common purpose of manipulating display selections. 



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422